USCA11 Case: 22-10916     Date Filed: 11/23/2022    Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10916
                   Non-Argument Calendar
                   ____________________

MITCHELL MARBURY,
                                              Plaintiff-Appellant,
versus
WARDEN III,
WARDEN II,
CAPT. CARLA GRAHAM,


                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
USCA11 Case: 22-10916           Date Filed: 11/23/2022        Page: 2 of 10




2                         Opinion of the Court                     22-10916

              D.C. Docket No. 4:18-cv-00925-CLS-JHE
                    ____________________

Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Mitchell Marbury, an Alabama state prisoner proceeding pro
se, appeals the district court’s order granting summary judgment
to three prison official defendants on his Eighth Amendment claim
that they were deliberately indifferent to his request for protection
and denying Marbury’s motions for default judgment against one
of the defendants and for leave to conduct additional discovery. On
appeal, Marbury argues that he provided sufficient evidence to the
district court to document his fear for his safety while in the general
population at the prison. He contends that if the district court had
granted his motion for leave to conduct additional discovery, he
would have been able to obtain additional evidence of specific in-
cidents to support his Eighth Amendment claim. Finally, he argues
that qualified immunity should not serve as a basis for denial of his
claims because he provided sufficient evidence to withstand sum-
mary judgment as to the substantial risk of harm element. 1
       We review a district court’s order granting summary judg-
ment de novo, viewing all the evidence, and drawing all reasonable
inferences, in favor of the non-moving party. Vessels v. Atlanta

1 Marbury has abandoned on appeal any challenge to the district court’s denial
of his motion for default judgment against Specks on appeal.
USCA11 Case: 22-10916        Date Filed: 11/23/2022     Page: 3 of 10




22-10916               Opinion of the Court                         3

Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005). Summary judg-
ment is appropriate when there is no genuine issue as to any mate-
rial fact and the movant is entitled to judgment as a matter of law.
Id. A genuine dispute exists only if a reasonable fact-finder could
find that the plaintiff is entitled to a verdict by a preponderance of
the evidence. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300
(11th Cir. 2012). Unsupported factual allegations, affidavits based
on information and belief instead of personal knowledge, and mere
conclusions are insufficient to withstand a motion for summary
judgment. Ellis v. England, 432 F.3d 1321, 1327 (11th Cir. 2005). A
non-conclusory affidavit that complies with Federal Rule of Civil
Procedure 56 can create a genuine dispute concerning an issue of
material fact, even if it is self-serving and/or uncorroborated.
United States v. Stein, 881 F.3d 853, 858-59 (11th Cir. 2018) (en
banc).
        It is inappropriate for the district court to make credibility
determinations or to weigh the evidence at the summary judgment
stage. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,
150 (2000). However, where the non-movant relies upon implau-
sible inferences drawn from that evidence, summary judgment is
appropriate. Cuesta v. Sch. Bd. of Miami-Dade Cty., Fla., 285 F.3d
962, 970 (11th Cir. 2002). “When opposing parties tell two different
stories, one of which is blatantly contradicted by the record, so that
no reasonable jury could believe it, a court should not adopt that
version of the facts for purposes of ruling on a motion for summary
judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).
USCA11 Case: 22-10916         Date Filed: 11/23/2022     Page: 4 of 10




4                       Opinion of the Court                  22-10916

        We review discovery rulings for abuse of discretion. Josen-
dis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306
(11th Cir. 2011). Discretion means the district court has a range of
choice, and its decision will not be disturbed if it stays in that range
and is not influenced by a mistake of law. Id. Accordingly, we will
not disturb a district court’s ruling unless it has made a clear error
of judgment or applied the wrong legal standard and the ruling re-
sulted in substantial harm to the appellant’s case. Id. at 1307. Dis-
trict courts have broad discretion under Federal Rule of Civil Pro-
cedure 26 to compel or deny discovery. Harrison v. Culliver, 746
F.3d 1288, 1297 (11th Cir. 2014). In cases involving qualified im-
munity of public officials, the district court must “exercise its dis-
cretion so that officials are not subject to unnecessary and burden-
some discovery or trial proceedings.” Crawford-El v. Britton, 523
U.S. 574, 598 (1998).
        To defeat a motion for summary judgment, a plaintiff must
present affirmative evidence showing a genuine issue of material
fact, “even where the evidence is likely to be within the possession
of the defendant.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
257 (1986). However, this general rule only holds true “as long as
the plaintiff has had a full opportunity to conduct discovery.” Id.;
see also Snook v. Tr. Co. of Ga. Bank of Savannah, 859 F.2d 865,
870 (11th Cir. 1988) (“This court has often noted that summary
judgment should not be granted until the party opposing the mo-
tion has had an adequate opportunity for discovery.”).
USCA11 Case: 22-10916        Date Filed: 11/23/2022      Page: 5 of 10




22-10916                Opinion of the Court                         5

        “The discovery process depends on the parties participating
in good faith.” Akridge v. Alfa Mutual Insurance Co., 1 F.4th 1271,
1276 (11th Cir. 2021). That inquiry is governed by Rule 26(b)(1),
which provides that “[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or de-
fense and proportional to the needs of the case.” Fed. R. Civ. P.
26(b)(1). Relevance in the context of discovery “has been con-
strued broadly to encompass any matter that bears on, or that rea-
sonably could lead to other matter that could bear on, any issue
that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders,
437 U.S. 340, 351 (1978). And since the Federal Rules “strongly fa-
vor full discovery whenever possible,” Republic of Ecuador v. Hin-
chee, 741 F.3d 1185, 1189 (11th Cir. 2013) (quotation marks omit-
ted), a civil litigant is generally entitled to “any information sought
if it appears reasonably calculated to lead to the discovery of admis-
sible evidence,” Degen v. United States, 517 U.S. 820, 825-26
(1996) (quotation marks omitted).
          The Supreme Court has stressed the need to construe the
Federal Rules liberally to allow for robust discovery. See,
e.g., Hickman v. Taylor, 329 U.S. 495, 506 (1947) (advising that
“the discovery provisions are to be applied as broadly and liberally
as possible”). Because “[m]utual knowledge of all the relevant facts
. . . is essential to proper litigation,” “either party may compel the
other to disgorge whatever facts he has in his possession.” Id. at
507.
USCA11 Case: 22-10916        Date Filed: 11/23/2022     Page: 6 of 10




6                      Opinion of the Court                 22-10916

       To state an Eighth Amendment claim premised on failure to
protect or prevent harm, a plaintiff must allege facts showing that:
(1) a substantial risk of serious harm existed; (2) the defendants
were deliberately indifferent to that risk; and (3) there was a causal
connection between the defendants’ conduct and the Eighth
Amendment violation. Bowen v. Warden Baldwin State Prison,
826 F.3d 1312, 1320 (11th Cir. 2016). We use an objective standard
to examine the first element—a substantial risk of harm—and the
plaintiff must demonstrate “conditions that were extreme and
posed an unreasonable risk of serious injury to [the plaintiff’s] fu-
ture health or safety.” Marbury v. Warden, 936 F.3d 1227, 1233
(11th Cir. 2019) (quotation marks omitted). The second element,
whether the defendant was deliberately indifferent, involves an ob-
jective and subjective component:
      Subjectively, the official must both be aware of facts
      from which the inference could be drawn that a sub-
      stantial risk of serious harm exists, and also draw the
      inference. Objectively, the official must have re-
      sponded to the known risk in an unreasonable man-
      ner, in that he or she knew of ways to reduce the
      harm but knowingly or recklessly declined to act.
Id. (quotation marks and ellipsis omitted).
       We have recognized that an excessive risk of inmate-on-in-
mate violence can constitute a substantial risk of serious harm, but
a plaintiff must show more than an occasional or isolated attack.
Purcell ex rel. Est. of Morgan v. Toombs Cty., Ga, 400 F.3d 1313,
1320 (11th Cir. 2005); accord Caldwell v. Warden, FCI Talladega,
USCA11 Case: 22-10916        Date Filed: 11/23/2022      Page: 7 of 10




22-10916                Opinion of the Court                         7

748 F.3d 1090, 1101 (11th Cir. 2014) (“We stress that [a] plaintiff . .
. must show more than a generalized awareness of risk.” (quotation
marks omitted)). While “confinement in a prison where violence
and terror reign is actionable,” to show the existence of a substan-
tial risk of harm a plaintiff must demonstrate “that serious in-
mate-on-inmate violence was the norm or something close to it.”
Purcell, 400 F.3d at 1320, 1322 (quotation marks omitted). Sworn
allegations of a generalized risk, by themselves, do not support the
conclusion that “serious inmate-on-inmate violence was so perva-
sive that it constitutes a substantial risk of harm to which defend-
ants were deliberately indifferent.” Marbury, 936 F.3d at 1234.
However, “[i]t may be possible for a general threat of inmate-on-
inmate violence in a prison to bolster an otherwise insufficient un-
specified threat of harm.” Id. at 1237.
        Marbury previously raised a nearly identical claim of delib-
erate indifference following a prior 2016 stabbing incident in which
he claimed, in part, that prison officials were deliberately indiffer-
ent to a general threat posed by inmate-on-inmate violence in Mar-
bury’s cell block based on his statement that he had witnessed 15
stabbings at the prison. Id. at 1233. On appeal, we affirmed the
district court’s grant of summary judgment in favor of the defend-
ants. Id. at 1236. We stated that Marbury’s affidavit supported the
inference that he faced some generalized risk of attack but did not
support the conclusion that serious inmate-on-inmate violence was
so pervasive that it constituted a substantial risk of serious harm to
which defendants were deliberately indifferent. Id. at 1234. As to
USCA11 Case: 22-10916         Date Filed: 11/23/2022      Page: 8 of 10




8                       Opinion of the Court                   22-10916

his statement that he had witnessed 15 stabbings, we noted that
there was no evidence as to the total prison population, the sections
of the prison in which the attacks occurred, or over what period
these incidents occurred. Id. We stated that plaintiffs must point
to specific features of a facility or its population rendering it partic-
ularly violent—such as evidence of pervasive staffing and logistical
issues rendering prison officials unable to address near-constant vi-
olence, tensions between different subsets of a prison population,
and unique risks posed by individual prisoners or groups of prison-
ers due to characteristics like mental illness—and that Marbury had
made no allegations regarding the specific features of the prison
that would make it particularly violent. Id. at 1235. We clarified
that we were deciding the case based on the limited record before
the district court and noted the limitations of Marbury’s pro se sta-
tus but concluded that the sparse record showed an insufficient risk
of harm to prove a deliberate-indifference claim. Id.
       After a careful review of the briefs and relevant parts of the
record, we conclude that the district court abused its discretion in
denying Marbury’s motion to conduct additional discovery. In this
Court’s opinion affirming the grant of summary judgment on Mar-
bury’s prior similar claim, we noted that Marbury had failed to pre-
sent evidence that more specifically documented the level of seri-
ous inmate-on-inmate violence in the facility beyond his claim that
he had witnessed several inmate-on-inmate assaults. Marbury, 936
F.3d at 1234-35. In this case, the magistrate judge initially recom-
mended that the district court dismiss Marbury’s claim that the
USCA11 Case: 22-10916         Date Filed: 11/23/2022     Page: 9 of 10




22-10916                Opinion of the Court                          9

Prison Officials failed to protect him in response to his fear of retal-
iation from a specific inmate, but allowed his claim regarding the
failure to protect him from generally violent conditions in the
prison to proceed, which the district court adopted. The magis-
trate judge then ordered the Prison Officials to file special reports
in response to Marbury’s complaint, required specific initial disclo-
sures, and ordered that no additional discovery would be permitted
without express leave of court. The Prison Officials all filed special
reports and addressed their knowledge regarding Marbury’s spe-
cific request for protection but did not provide any information in
response to his claims regarding violence in the prison more gen-
erally. Marbury then requested additional discovery regarding,
among other things, incidents involving inmate-on-inmate vio-
lence.
        The district court was correct in noting that Marbury’s dis-
covery requests were overbroad, as he requested nearly a decades’
worth of documents and reports. But the district court abused its
discretion by denying Marbury’s request outright instead of limit-
ing the scope of the discovery to avoid subjecting the Prison Offi-
cials to unnecessary or burdensome discovery, such as by limiting
discovery of these documents to only the previous year or the pre-
vious few years. See Crawford-El, 523 U.S. at 598-99. Moreover,
the district court abused its discretion in concluding that his re-
quests were irrelevant—evidence regarding violence in the prison
more generally was the exact kind of information this Court has
said would be necessary to sustain his claim. Fed. R. Civ. P.
USCA11 Case: 22-10916       Date Filed: 11/23/2022    Page: 10 of 10




10                     Opinion of the Court                22-10916

26(b)(1); see Marbury, 936 F.3d at 1234-38; Sanders, 437 U.S. at 351.
Because a pro se prisoner would not have access to this information
without discovery, the denial of discovery beyond the initial disclo-
sures ordered by the magistrate judge precluded Marbury from
gaining access to information that would allow him to respond to
the Prison Officials’ summary judgment motion, particularly when
the Prison Officials did not disclose any information regarding the
number of incidents in the prison generally. The general standard
for summary judgment only holds true so “long as the plaintiff has
had a full opportunity to conduct discovery.” Anderson, 477 U.S.
at 257. It was an abuse of discretion here for the district court to
grant summary judgment to the Prison Officials after denying Mar-
bury a full opportunity to conduct discovery on his claims.
       Accordingly, we vacate the district court’s order and remand
for the district court to permit Marbury to conduct appropriate lim-
ited discovery.
      VACATED AND REMANDED.